Yesawich, Jr., and Harvey, JJ.,
dissent and vote to affirm in the following memorandum by Harvey, J. Harvey, J. (dissenting). We respectfully dissent. We conclude that the evidence fully supports Trial Term’s determination that the termination of petitioner’s employment was arbitrary, capricious and in bad faith.
During her probationary period, the employer was required to appraise and to rate petitioner’s performance. The appraisal was not only for the purpose of assessing job performance, but also of apprising petitioner in a timely manner as to a deficiency in her performance so that she would have an opportunity to make improvements (see, Tuller v Central School Dist. No. 1, 40 NY2d 487, 495; see also, 4 NYCRR 4.5 [a] [5] [iii]; cf. Matter of Green v Commissioner of Envtl. Conservation, 94 AD2d 872, 873-874).
Petitioner’s first probation report was made in October 1982 and a performance appraisal was done in December of the same year. In each instance, she was rated "acceptable” in each of the categories considered. The over-all numerical rating for the entire period of her employment until January 1, 1983 was 6.5 on a scale of 1 to 9, which placed her in the "upper range” of the "effective” category defined on the performance appraisal sheet as meaning that she "is perform*933ing better than expected for many of the objectives/tasks and is recognized as a particular asset to the agency and to the employees’ organizational unit. Such an employee always meets and frequently exceeds performance expectations.”
Less than two months thereafter and without any prior indication that her employment was in jeopardy, she was told that she had to be let go. It was later disclosed that an unsatisfactory final probation report was made in February 1983. Petitioner testified that Dr. Augusto Moreano, deputy director of the facility, told her that the only reason for her termination was due to layoffs resulting from budgetary cuts and his desire to protect other employees favored by him. Although probationary employment may be terminated without a hearing and without specific reasons being given, a civil service employer’s sudden decision to write unsatisfactory job performance evaluations when faced with a decision to reduce the number of employees supports a finding of bad faith.
Finally, respondents contend that it was improper for Trial Term to order reinstatement of petitioner. As this court recently noted, a finding of bad faith on an employer’s part warrants the relief granted to petitioner by Trial Term, i.e., reinstatement to permanent status without further probationary service (see, Matter of Green v Commissioner of Envtl. Conservation, 105 AD2d 1037, appeal dismissed 64 NY2d 884).
We would therefore affirm Trial Term’s judgment.